Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 12, 2010, convicting defendant, after a jury trial, of criminal sexual act in the first degree, sexual abuse in the first degree, assault in the second degree, and robbery in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, and the fact that the jury acquitted defendant of charges involving rape does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The testimony of the officer who arrived at the scene while the incident was still in progress strongly supported the victim’s claim that the sexual encounter was forcible. Defendant’s challenge to the physical injury element of the assault count is unavailing (see People v Chiddick, 8 NY3d 445, 447 [2007]). Concur — Gonzalez, EJ., Sweeny, Renwick, ManzanetDaniels and Román, JJ.